218 F.2d 603
55-1 USTC  P 9185
Charles D. PRUTZMAN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 96, Docket 23109.
United States Court of Appeals, Second Circuit.
Argued Jan. 13, 1955.Decided Jan. 26, 1955.

Richard P. Jackson, New York City (William B. Van Buren III, New York City, on the brief), for petitioner.
Elmer J. Kelsey, Sp. Asst. to Atty. Gen., Daniel A. Taylor, Chief Counsel, Bureau of Internal Revenue, Washington, D.C.  (H. Brian Holland, Asst. Atty. Gen., and Ellis N. Slack and Lee A. Jackson, Sp. Assts. to Atty. Gen., on the brief), for respondent.
Before CLARK, Chief Judge, and FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
Decision here must turn upon the determination of issues of fact, and we are content to affirm on the basis of Judge Van Fossan's findings and conclusions which we accept.  Petitioner complains that the judge has failed to give due effect to all the evidence presented, but we think it apparent that he was in fact considering the total picture, even though he may not have chosen to itemize each bit of relevant data.


2
Affirmed.